



Exhibit 10.23
CDW CORPORATION
AMENDED AND RESTATED 2013 LONG-TERM INCENTIVE PLAN


PERFORMANCE SHARE UNIT AWARD AGREEMENT
CDW Corporation, a Delaware corporation (the “Company”), hereby grants to the
individual (the “Holder”) named in the award notice attached hereto (the “Award
Notice”) as of the date set forth in the Award Notice (the “Grant Date”),
pursuant to the provisions of the CDW Corporation Amended and Restated 2013
Long-Term Incentive Plan (the “Plan”), a performance share unit award (the
“Award”) with respect to the number of shares of the Company’s Common Stock, par
value $0.01 per share (“Stock”), set forth in the Award Notice, upon and subject
to the restrictions, terms and conditions set forth in the Plan and this
agreement (the “Agreement”). Capitalized terms not defined herein shall have the
meanings specified in the Plan.
1.    Award Subject to Acceptance of Agreement. The Award shall be null and void
unless the Holder accepts this Agreement by executing the Award Notice in the
space provided therefor and returning an original execution copy of the Award
Notice to the Company (or electronically accepting this Agreement within the
Holder’s stock plan account with the Company’s stock plan administrator
according to the procedures then in effect).
2.    Rights as a Stockholder. The Holder shall not be entitled to any
privileges of ownership with respect to the shares of Stock subject to the Award
unless and until, and only to the extent, such shares become vested pursuant to
Section 3 hereof and the Holder becomes a stockholder of record with respect to
such shares. As of each date on which the Company pays a cash dividend to record
owners of shares of Stock (a “Dividend Date”), then the number of shares subject
to the Award shall increase by (i) the product of the total number of shares
subject to the Award immediately prior to such Dividend Date multiplied by the
dollar amount of the cash dividend paid per share of Stock by the Company on
such Dividend Date, divided by (ii) the Fair Market Value of a share of Stock on
such Dividend Date. Any such additional shares shall be subject to the same
vesting conditions and payment terms set forth herein as the shares to which
they relate.
3.    Restriction Period and Vesting.
3.1.    Performance-Based Vesting Conditions. Subject to the remainder of this
Section 3, the Stock shall vest pursuant to the terms of this Agreement and the
Plan based on the achievement of the performance goals set forth in the Award
Notice over the performance period set forth in the Award Notice (the
“Performance Period”), provided that that the Holder remains in continuous
employment with the Company through the end of the Performance Period.
Attainment of the performance goals shall be determined and certified by the
Committee in writing prior to the settlement of the Award.
3.2.    Termination of Employment
(a)    Termination due to Retirement, Death or Disability. If the Holder’s
employment with the Company terminates prior to the end of the Performance
Period and prior to a Change in Control by reason of the Holder’s Retirement,
death or a termination by the Company due to Disability, the Performance Period
shall continue through the last day thereof and the Holder shall be entitled to
a


Exec Form    1

--------------------------------------------------------------------------------





prorated Award, provided that the Holder has continuously complied with the
Restrictive Covenants. Such prorated Award shall be equal to the number of
shares earned at the end of the Performance Period based on the actual
performance during the Performance Period multiplied by a fraction, the
numerator of which shall equal the number of full months in the Performance
Period during which the Holder was employed by the Company and the denominator
of which shall equal 36.
(b)    Termination other than due to Retirement, Death or Disability. If the
Holder’s employment with the Company terminates prior to the end of the
Performance Period and prior to a Change in Control by reason of (i) the
Company’s termination of the Holder’s employment for any reason other than death
or Disability or (ii) the Holder’s resignation for any reason other than
Retirement, then the Award shall be immediately forfeited by the Holder and
cancelled by the Company.
3.3.    Change in Control.
(a)    Satisfaction of Performance Goals. If a Change in Control occurs prior to
the 24-month anniversary of the first day of the Performance Period, the
performance goals set forth in Section 3.1 shall be deemed to have been
satisfied at the target level. If the Change in Control occurs on or after the
24-month anniversary of the first day of the Performance Period, the number of
shares of Stock earned pursuant to Section 3.1 shall be based on the projected
level of performance through the end of the Performance Period, as determined by
the Committee prior to the date of the Change in Control based on performance
through the date of such determination. If the Change in Control occurs after
the date on which the Participant’s employment is terminated by reason of death,
Disability or Retirement, pursuant to Section 3.2(a), the number of shares
earned for purposes of such section shall be determined as of the date of the
Change in Control in accordance with this Section 3.3(a) and shall be settled
within 70 days following such Change in Control.
(b)    Settlement of Award Not Assumed. In the event of a Change in Control
prior to the end of the Performance Period pursuant to which the Award is not
effectively assumed or continued by the surviving or acquiring corporation in
such Change in Control (as determined by the Board or Committee, with
appropriate adjustments to the number and kind of shares, in each case, that
preserve the value of the shares subject to the Award and other material terms
and conditions of the outstanding Award  as in effect immediately prior to the
Change in Control), the Award shall vest as of the date of the Change in
Control, based on the performance level determined in accordance with Section
3.3(a) and shall be settled in cash within 70 days following the Change in
Control.
(c)    Settlement of Award Assumed. In the event of a Change in Control prior to
the end of the Performance Period pursuant to which the Award is effectively
assumed or continued by the surviving or acquiring corporation in such Change in
Control (as determined by the Board or Committee, with appropriate adjustments
to the number and kind of shares, in each case, that preserve the value of the
shares subject to the Award and other material terms and conditions of the
outstanding Award  as in effect immediately prior to the Change in Control) and
(i) the Holder remains continuously employed through the end of the Performance
Period, (ii) the Company terminates the Holder’s employment without Cause or the
Holder resigns for Good Reason within 24 months following such Change in Control
and the Holder executes and does not revoke a waiver and release of claims in
the form prescribed by the Company within 60 days after the date of such
termination or (iii) the Holder’s employment terminates due to death, Disability
or Retirement following such Change in Control, in any such case, the Award
shall vest based on the performance level determined in accordance with Section
3.3(a) hereof and shall be settled within 70 days following the end of the
Performance Period or, if earlier, the Holder’s termination of employment.  In
the case of a termination pursuant to clause (ii) of this Section 3.3(c)


2

--------------------------------------------------------------------------------





(termination without Cause or resignation for Good Reason), the Award shall be
paid in full, and in the case of a termination pursuant to clause (iii) of this
Section 3.3(c) (death, Disability or Retirement), the Award shall be prorated in
accordance with, and subject to the terms of, Section 3.2(a). If, following a
Change in Control, the Holder experiences a termination of employment other than
as set forth in this Section 3.3(c), the Award shall be immediately forfeited by
the Holder and cancelled by the Company.
3.4.    Definitions.
(a)    Cause. For purposes of this Award, “Cause” shall mean one or more of the
following: (A) Holder’s refusal (after written notice and reasonable opportunity
to cure) to perform duties properly assigned which are consistent with the scope
and nature of Holder's position; (B) Holder’s commission of an act materially
and demonstrably detrimental to the financial condition and/or goodwill of the
Company or any of its Subsidiaries, which act constitutes gross negligence or
willful misconduct in the performance of duties to the Company or any of its
Subsidiaries; (C) Holder’s commission of any theft, fraud, act of dishonesty or
breach of trust resulting in or intended to result in material personal gain or
enrichment of Holder at the direct or indirect expense of the Company or any of
its Subsidiaries; (D) Holder’s conviction of, or plea of guilty or nolo
contendere to, a felony; (E) Holder’s material violation of any Restrictive
Covenant; or (F) Holder’s material and willful violation of the Company’s
written policies or of Holder’s statutory or common law duty of loyalty to the
Company or its affiliates that in either case is materially injurious to the
Company, monetarily or otherwise. No act or failure to act will be considered
“willful” (x) unless it is done, or omitted to be done, by Holder in bad faith
or without reasonable belief that Holder’s action or omission was in the best
interests of the Company or (y) if it is done, or omitted to be done, in
reliance on the informed advice of the Company’s outside counsel or independent
accountants or at the express direction of the Board.
(b)    Disability. For purposes of this Award, “Disability” shall mean the
Holder’s absence from the Holder’s duties with the Company on a full-time basis
for at least 180 consecutive days as a result of the Holder’s incapacity due to
physical or mental illness, or under such other circumstances as the Committee
determines, in its sole discretion, constitute a Disability.
(c)    Good Reason. For purposes of this Award, “Good Reason” shall mean that
the Holder resigns from employment with the Company and its Subsidiaries as a
result of one or more of the following reasons: (i) the Company reduces the
amount of the Holder’s base salary or cash bonus opportunity (it being
understood that the Board shall have discretion to set the Company’s and the
Holder’s personal performance targets to which the cash bonus will be tied),
(ii) the Company adversely changes the Holder’s reporting responsibilities,
titles or office as in effect as of the date hereof or reduces his/her position,
authority, duties, responsibilities or status materially inconsistent with the
positions, authority, duties, responsibilities or status the Holder then holds,
(iii) any successor to the Company in any merger, consolidation or transfer of
assets does not expressly assume any material obligation of the Company to the
Holder under any agreement or plan pursuant to which the Holder receives
benefits or rights, or (iv) the Company changes the Holder’s place of work to a
location more than fifty (50) miles from the Holder’s present place of work;
provided, however, that the occurrence of any such condition shall not
constitute Good Reason unless (A) the Holder provides written notice to the
Company of the existence of such condition not later than 60 days after the
Holder knows or reasonably should know of the existence of such condition, (B)
the Company fails to remedy such condition within 30 days after receipt of such
notice and (C) the Holder resigns due to the existence of such condition within
60 days after the expiration of the remedial period described in clause (B)
hereof.


3

--------------------------------------------------------------------------------





(d)    Restrictive Covenant. For purposes of this Award, “Restrictive Covenant”
shall mean any non-competition, non-solicitation, confidentiality or protection
of trade secrets (or similar provision regarding intellectual property) covenant
by which Holder is bound under any agreement between Holder and the Company and
its Subsidiaries.
(e)    Retirement. For purposes of this Award, “Retirement” shall mean Holder’s
termination of employment at a time when (i) the Holder has attained age 55 and
(B) the sum of the Holder’s age and years of employment with or service to the
Company or its Subsidiaries equals or exceeds 65; provided that such termination
occurs at least six months after the Grant Date.
4.    Issuance or Delivery of Shares.  Subject to Section 7.12 and except as
otherwise provided for herein, within 70 days after the vesting of the Award,
the Company shall issue or deliver, subject to the conditions of this Agreement,
the vested shares of Stock to the Holder; provided, however, that in the event
of vesting of the Award pursuant to Section 3.3(b), if the Award constitutes
nonqualified deferred compensation (within the meaning of Section 409A of the
Code) and such Change in Control is not a “change in control event” (within the
meaning of Section 409A of the Code), such Award shall be paid within 70 days
after the earlier to occur of (i) the last day of the Performance Period and
(ii) the Holder’s termination of employment. Such issuance or delivery shall be
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company. The Company shall pay all original
issue or transfer taxes and all fees and expenses incident to such issuance or
delivery, except as otherwise provided in Section 7.  Prior to the issuance to
the Holder of the shares of Stock subject to the Award, the Holder shall have no
direct or secured claim in any specific assets of the Company or in such shares
of Stock, and will have the status of a general unsecured creditor of the
Company.
5.    Clawback of Proceeds.
5.1.    Clawback of Proceeds. This award is subject to the clawback provisions
in Section 5.15 of the Plan. In addition, if the Holder materially violates any
Restrictive Covenant and such violation occurs on or before the third
anniversary of the date of the Holder’s termination of employment: (i) the Award
shall be forfeited and (ii) any and all Performance Share Proceeds (as
hereinafter defined) shall be immediately due and payable by the Holder to the
Company. For purposes of this Section, “Performance Share Proceeds” shall mean,
with respect to any portion of the Award which is settled later than 24 months
prior to the date of the Holder’s termination of employment or service with the
Company the Fair Market Value of a share of Stock on the date such portion of
the Award was settled, multiplied by the number of shares of Stock issued to the
Holder pursuant to the settlement of such portion of the Award. The remedy
provided by this Section shall be in addition to and not in lieu of any rights
or remedies which the Company may have against the Holder in respect of a breach
by the Holder of any duty or obligation to the Company.
5.2.    Right of Setoff. The Holder agrees that by accepting the Award the
Holder authorizes the Company and its affiliates to deduct any amount or amounts
owed by the Holder pursuant to this Section 5 from any amounts payable by or on
behalf of the Company or any affiliate to the Holder, including, without
limitation, any amount payable to the Holder as salary, wages, vacation pay,
bonus or the vesting or settlement of the Award or any stock-based award. This
right of setoff shall not be an exclusive remedy and the Company’s or an
affiliate’s election not to exercise this right of setoff with respect to any
amount payable to the Holder shall not constitute a waiver of this right of
setoff with respect to any other amount payable to the Holder or any other
remedy.


4

--------------------------------------------------------------------------------





6.    Transfer Restrictions and Investment Representation.
6.1.    Nontransferability of Award. The Award may not be transferred by the
Holder other than by will or the laws of descent and distribution.  Except to
the extent permitted by the foregoing sentence, the Award may not be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process.  Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of the Award, the Award and
all rights hereunder shall immediately become null and void.
6.2.    Investment Representation. The Holder hereby covenants that (a) any sale
of any share of Stock acquired upon the vesting of the Award shall be made
either pursuant to an effective registration statement under the Securities Act
of 1933, as amended (the “Securities Act”), and any applicable state securities
laws, or pursuant to an exemption from registration under the Securities Act and
such state securities laws and (b) the Holder shall comply with all regulations
and requirements of any regulatory authority having control of or supervision
over the issuance of the shares and, in connection therewith, shall execute any
documents which the Committee shall in its sole discretion deem necessary or
advisable.
7.    Additional Terms and Conditions of Award.
7.1.    Withholding Taxes. As a condition precedent to the issuance or delivery
of the Stock upon the vesting of the Award, at the Company’s discretion either
(i) the Holder shall pay to the Company such amount as the Company (or an
affiliate) determines is required, under all applicable federal, state, local,
foreign or other laws or regulations, to be withheld and paid over as income or
other withholding taxes (the “Required Tax Payments”) with respect to the Award
or (ii) the Company or an affiliate may, in its discretion, deduct any Required
Tax Payments from any amount then or thereafter payable by the Company or an
affiliate to the Holder, which may include the withholding of whole shares of
Stock which would otherwise be delivered to the Holder having an aggregate Fair
Market Value, determined as of the date on which such withholding obligation
arises, equal to the Required Tax Payments, in either case in accordance with
such terms, conditions and procedures that may be prescribed by the Company.
Shares of Stock withheld may not have a Fair Market Value in excess of the
amount determined by applying the maximum individual statutory tax rate in the
Holder’s jurisdiction; provided that the Company shall be permitted to limit the
number of shares so withheld to a lesser number if necessary, as determined by
the Company, to avoid adverse accounting consequences or for administrative
convenience; provided, however, that if a fraction of a share of Stock would be
required to satisfy the maximum individual statutory rate in the Holder’s
jurisdiction, then the number of shares of Stock to be withheld may be rounded
up to the next nearest whole share of Stock. No certificate representing a share
of Stock shall be delivered until the Required Tax Payments have been satisfied
in full. Any determination by the Company with respect to the withholding of
shares of Stock to satisfy the Required Tax Payments shall be made by the
Committee if the Holder is subject to Section 16 of the Exchange Act.
7.2.    Compliance with Applicable Law. The Award is subject to the condition
that if the listing, registration or qualification of the shares of Stock
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the delivery
of shares hereunder, the shares of Stock subject to the Award shall not be
delivered, in whole or in part, unless such listing, registration,
qualification, consent, approval or other action shall have been effected or
obtained,


5

--------------------------------------------------------------------------------





free of any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent, approval or other action.
7.3.    Award Confers No Rights to Continued Employment. In no event shall the
granting of the Award or its acceptance by the Holder, or any provision of the
Agreement or the Plan, give or be deemed to give the Holder any right to
continued employment by the Company, any Subsidiary or any affiliate of the
Company or affect in any manner the right of the Company, any Subsidiary or any
affiliate of the Company to terminate the employment of any person at any time.
7.4.    Decisions of Board or Committee. The Board or the Committee shall have
the right to resolve all questions which may arise in connection with the Award.
Any interpretation, determination or other action made or taken by the Board or
the Committee regarding the Plan or this Agreement shall be final, binding and
conclusive.
7.5.    Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Holder, acquire any rights hereunder in
accordance with this Agreement or the Plan.
7.6.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to CDW Corporation, Attn:
General Counsel, 200 N. Milwaukee Avenue, Vernon Hills, Illinois 60061, and if
to the Holder, to the last known mailing address of the Holder contained in the
records of the Company. All notices, requests or other communications provided
for in this Agreement shall be made in writing either (a) by personal delivery,
(b) by facsimile or electronic mail with confirmation of receipt, (c) by mailing
in the United States mails or (d) by express courier service. The notice,
request or other communication shall be deemed to be received upon personal
delivery, upon confirmation of receipt of facsimile or electronic mail
transmission or upon receipt by the party entitled thereto if by United States
mail or express courier service; provided, however, that if a notice, request or
other communication sent to the Company is not received during regular business
hours, it shall be deemed to be received on the next succeeding business day of
the Company.
7.7.    Governing Law. This Agreement, the Award and all determinations made and
actions taken pursuant hereto and thereto, to the extent not governed by the
laws of the United States, shall be governed by the laws of the State of
Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
7.8.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan and shall be interpreted in accordance therewith. In the
event that the provisions of this Agreement and the Plan conflict, the Plan
shall control. The Holder hereby acknowledges receipt of a copy of the Plan.
7.9.    Entire Agreement. This Agreement and the Plan constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and the
Holder with respect to the subject matter hereof, and may not be modified
adversely to the Holder’s interest except by means of a writing signed by the
Company and the Holder.
7.10.    Partial Invalidity. The invalidity or unenforceability of any
particular provision of this Agreement shall not affect the other provisions
hereof and this Agreement shall be construed in all respects as if such invalid
or unenforceable provision was omitted.


6

--------------------------------------------------------------------------------





7.11.    Amendment and Waiver. The Company may amend the provisions of this
Agreement at any time; provided that an amendment that would adversely affect
the Holder’s rights under this Agreement shall be subject to the written consent
of the Holder. No course of conduct or failure or delay in enforcing the
provisions of this Agreement shall affect the validity, binding effect or
enforceability of this Agreement.
7.12.    Compliance With Section 409A of the Code. This Award is intended to be
exempt from or comply with Section 409A of the Code, and shall be interpreted
and construed accordingly. To the extent this Agreement provides for the Award
to become vested and be settled upon the Holder’s termination of employment, the
applicable shares of Stock shall be transferred to the Holder or his or her
beneficiary upon the Holder’s “separation from service,” within the meaning of
Section 409A of the Code; provided that if the Holder is a “specified employee,”
within the meaning of Section 409A of the Code, then to the extent the Award
constitutes nonqualified deferred compensation, within the meaning of Section
409A of the Code, such shares of Stock shall be transferred to the Holder or his
or her beneficiary upon the earlier to occur of (i) the six-month anniversary of
such separation from service and (ii) the date of the Holder’s death.
 


7